DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/22 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 22, 32 and 40-41 have been amended. 
		Claims: 27-28 have not been amended. 
		Claims: 1-21, 23-26, 29-31 and 33-39 have been cancelled. 


Response to Arguments
Applicant’s arguments filed 01/12/22 with regards to claims 22, 27-28, 32 and 40-41 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that Mallick and Stojanovski fails to disclose or suggest “determine that there is a suitable cell of the second radio access technology accessible by the apparatus and connected to the second core network” as these features are not found in Mallick and Stojanovski … Instead, Mallick proposes a network-based 

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Mallick does disclose the applicant’s argued limitations of “determine that there is a suitable cell of the second radio access technology accessible by the apparatus and connected to the second core network” as will be apparent in the following explanations provided below. 
	
	To begin, with the examiner would like to note that the argued limitations of the claims are written broad in that the argued limitations of the claims do not explicitly recite as to how the determination of the suitable cell is performed and as to what process is involved and such the broadest reasonable interpretation of the argued limitations of the claims would only need to have the prior art disclose a search and selection of a cell based on a specific criteria.

	With the broadest interpretation in mind, the examiner directs the applicant to the highlighted portions of Mallick, [0014], [0045] &  [0066] seen below:





[0014] In accordance with another aspect of the present invention, a method for a UE to support emergency communications with a RAN serving at least one CN is provided. The method includes receiving an emergency call support indication from the RAN indicating whether emergency communications are supported in at least one CN in a shared network environment, determining if emergency communications are supported in any of the at least one CN in the shared network environment based on the received emergency call support indication, determining if emergency communications need to be established, and if it is determined that emergency communications are supported in any of the at least one CN of the shared network environment and also if it is determined that emergency communications need to be established, transmitting a request for emergency communications to the RAN.


[0045] Yet another such action is that when the network provides redirection information so that the UE may move to another cell, including those in other RATs and/or PLMNs, where the UE may (possibly) originate emergency communications, the UE searches for one of those cells (including those in the other RATs and/or PLMNs) where it may (possibly) originate emergency communications.


[0066] In step 206, the RAN receives a request for emergency communications from the UE. Here, the request for emergency communications from the UE may not identify a CN. The request for emergency communications from the UE may be a request for an IMS emergency call. The request for emergency communications from the UE may be received after the UE disconnects from a CN that does not support emergency communications. In step 208, the RAN routes the request for emergency communications to another CN that supports emergency communications in the shared network environment, if a given CN does not support emergency communications. Here, the RAN may be an eNB and the CN may be a PLMN.


As can be seen from the highlighted portions of Mallick seen above, Mallick, [0014] discloses a method for a UE to support emergency communications with a RAN serving at least one CN is provided and the method includes receiving an emergency “determine that there is a suitable cell of the second radio access technology accessible by the apparatus and connected to the second core network”.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22, 27-28, 32 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over MALLICK et al. (US Patent Publication 2014/0045448 herein after referenced as Mallick) in view of Stojanovski et al. (US Patent Publication 

Regarding claim 22 and claim 40 and claim 41, Mallick discloses:
An apparatus, comprising: at least one processor; and at least one memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: and A method, comprising: and A computer program embodied on a non-transitory computer- readable medium, said computer program comprising computer executable instructions which, when run on one or more processors, cause the one or more processors to perform: determine that a call request is a request to perform an emergency call; (Mallick, Fig. 4 & [0071] discloses the UE (i.e. reads on apparatus and user equipment) includes a controller (i.e. reads on processor) and a storage unit (i.e. reads on memory); Mallick, [0074] discloses the controller controls overall operations of the UE and may control to determine if emergency communications are supported in any of the at least one CN (i.e. reads on determine that the user equipment supports access to a core network) and may control if it Is determined that emergency communications are supported and also if it is determined that emergency communications need to be established (i.e. reads on determine that a call request is a request to perform an emergency call), to transmit a request for emergency communications to the RAN; Mallick, [0030] discloses the present invention include techniques for supporting emergency calls and emergency services in a wireless communication and will collectively be referred to as emergency communications; Mallick, [0076] discloses the storage unit stores programs (i.e. reads on computer program code) required for overall operations of the UE).
(Mallick, Fig. 1 & [0055]-[0056] discloses the UE initiates one of an emergency camping procedure or a normal camping procedure (i.e. reads on the apparatus is camping) and the UE may determine whether the network supports emergency communications and discloses if the UE determines that the network does not support emergency communications (i.e. reads on emergency services are not supported), the UE may attempt to camp on another RAT (i.e. indicates obviousness that the current network corresponds to a first RAT as the UE is attempting to camp on a different RAT) and/or PLMN (i.e. indicates obviousness of access to a first core network) and here the other RAT, PLMN, Frequency and/or cell (i.e. indicates obviousness that the current network includes a cell of a first RAT) may be a RAT, PLMN, Frequency and/or cell that supports emergency communications; Mallick, [0042] discloses the UE may decide to move to another RAT and PLMN based on the support of emergency communications in a current cell and on emergency access barring information of that cell and the UE may decide to reselect another cell of a different RAT and PLMN; Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs and/or PLMNs, where the UE may originate emergency communications, the UE searches for one of those cells including those in other RATs and/or PLMNs where it may possibly originate emergency communications; Mallick, [0014] discloses a method for a UE to support emergency communications with a RAN serving at least one CN is provided and the method includes receiving an emergency call support indication form the RAN indicating whether emergency communications are supported in at least one CN in a shared network environment, determining if emergency communications are supported in any of the at least one CN in the shared network environment based on the received emergency call support indication, determining if emergency communications need to be established and if it is determined that the emergency communications are supported in any of the at least one CN of the shared network environment and also if is determined that emergency communications need to be established, transmitting a request for emergency communications to the RAN; Mallick, [0049] discloses if the original CN access point itself supports emergency communications, then the original CN access point may directly provide the emergency communications to the UE; Mallick, [0066] discloses the RAN may be an eNB and the CN may be a PLMN.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE makes a determination to camp on a cell of a first RAT when initiating an emergency camping procedure or normal camping procedure and performs a determination of whether the network cell of the first RAT where the apparatus is camped supports emergency communications and if not the UE makes a determination to switch to a different cell on another RAT by searching and attempting to camp on another RAT and PLMN).
  Mallick discloses performing a reselection to a different RAT but fails to explicitly disclose if said reselection is based on the registration mode of the mobile device as well as failing to explicitly disclose that a determination is made as to whether the apparatus is attached and therefore fails to disclose “determine that the apparatus / user equipment is operating in a dual registration mode” and “determine that the apparatus / user equipment is not attached for services of a second core network”.
In a related field of endeavor, Stojanovski discloses:
determine that the apparatus / user equipment is operating in a dual registration mode; (Stojanovski, [0019] discloses the UE detects an emergency session request such as an internet protocol multimedia subsystem IMS emergency session request and the UE performs a fallback to EPS for a duration of the emergency session and after the emergency session is complete the UE can return to the 5GS and the solution can operate with UEs in either Single Registration SR mode embodiments or Dual Registration DR mode embodiments and depending on the embodiment (i.e. indicates obviousness as to whether the UE is operating on a dual registration mode), the UE can perform a handover or redirection to the legacy system; Stojanovski, [0024]-[0025] discloses for UE operating in SR mode, control of stickiness may include several principles and when the voice call is over in EPS, the E-UTRAN triggers a handback to the 5G system and discloses for UE operating in DR mode, control of stickiness may include several principles and depending on the UE’s radio capability, single radio vs dual radio, the UE may transfer to EPS any additional PDU sessions it has; Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available; Stojanovski, [0027] discloses these embodiments allows voice centric UEs to benefit from higher bitrates in the 5G system in absence of vice calls while supporting voice calls on LTE.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that UE makes a determination of whether or not the UE is operating in a single registration or dual registration mode in order to perform the corresponding handover or redirection).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mallick to incorporate the teachings of Stojanovski for the purpose of providing the system with a means to benefit from higher bitrates in the 5G system in absence of vice calls while supporting voice calls on LTE (Stojanovski, [0027]) and for the purpose of making the 
 Mallick in view of Stojanovski fails to explicitly recite making a determination of whether the apparatus is attached and therefore fails to disclose “determine that the apparatus / user equipment is not attached for services of a second core network”.
In a related field of endeavor, Edge discloses:
determine that the apparatus / user equipment is not attached for services of a second core network; (Edge, Fig. 12 & [0139] discloses a message flow procedure enabling IMS to CS domain transfer of IMS emergency calls and discloses if the user is not attached to the CS domain (i.e. indicates obviousness of a determination that the apparatus / user equipment is not attached for services of a second core network) at the time when the UE determines a need for domain transfer to CS, the UE may perform a CS attach and subsequently originates an emergency voice call in the CS domain by sending an emergency setup message to the VMSC (i.e. indicates obviousness of a core network) that indicate that the UE supports VCC and that this is a request for domain transfer.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the user equipment makes a determination of whether it is attached to the CS domain and its corresponding core network in order to perform a CS attach and perform the emergency voice call service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of  Mallick in view of Stojanovski to incorporate the teachings of Edge for the purpose of providing the system with a means to determine whether or not to perform an attach procedure in order to receive a requested service (Edge, Fig. 12 & [0139]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and 
Regarding claim 27, Mallick in view of Stojanovski and further in view of Edge discloses:
The apparatus according to claim 22, wherein switching from using a first radio access technology to using a second radio access technology comprises selecting a cell of the second radio access technology (Mallick, [0045] discloses when the network provides redirection information so that the UE may move to another cell, including those in other RATs and PLMNs where the UE may originate emergency communications, the UE searches for one of those cells including those in the other RATs and PLMNs where it may originate emergency communications; Mallick, [0012] discloses if emergency calls are determined not to be supported in a given cell, selecting another cell with which the UE may possibly establish an emergency call).

The apparatus according to claim 22, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: determine the first radio access technology; and determine at least one condition to switch from using the first radio access technology to a second radio access technology based thereon (Mallick, [0042] discloses the UE may decide to move to another RAT and PLMN based on the support of emergency communications in a current cell and on emergency access barring information of that cell and the UE may decide to reselect another cell of a different RAT and PLMN; Edge, Fig. 12 & [0139] discloses a message flow procedure enabling IMS to CS domain transfer of IMS emergency calls and discloses if the user is not attached to the CS domain at the time when the UE determines a need for domain transfer to CS, the UE may perform a CS attach and subsequently originates an emergency voice call in the CS domain by sending an emergency setup message to the VMSC that indicate that the UE supports VCC and that this is a request for domain transfer.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a determination of the RATs are determined during a reselection process and continued to be performed to subsequent reselection process).
Regarding claim 32, Mallick in view of Stojanovski and further in view of Edge discloses:
(Stojanovski, [0021] discloses a voice centric 5GC capable UE unable to obtain voice service in 5GS shall not select NR and E-UTRAN cell connected to 5GC by disabling related radio capabilities which results in reselecting to E-UTRAN connected to EPC first if available).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.